                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                       STATESBORO DIVISION

TONY WAYNE GERALD,                       )
                                         )
     Petitioner,                         )
                                         )
v.                                       )          CV619-108
                                         )
ROBERT ADAMS, Warden,                    )
                                         )
     Respondent.                         )
                                     ġ
                                 ORDER

     Tony Wayne Gerald seeks relief from his state conviction and

sentence pursuant to 28 U.S.C. § 2254. See doc. 1. His petition reveals

that he is incarcerated at Jenkins Correctional Center.         Id. at 1.   It

further reveals that he was convicted in Forsyth County, Georgia. Id.

This Court is, therefore, not the proper forum for his petition.

     Federal law allows § 2254 petitions to be filed in the district within

which petitioner was convicted or in the district within which he is

confined. 28 U.S.C. § 2241(d); Wright v. Indiana, 263 F. App’x 794, 795

(11th Cir. 2008).    Thus, this Court has jurisdiction over the petition.

Nevertheless, it is a longstanding judicial policy and practice to funnel

such petitions into the district within which the state prisoner was


                                     1
convicted, since that will be the most convenient forum.                   Eagle v.

Linahan, 279 F.3d 926, 933 n. 9 (11th Cir. 2001); see also Mitchell v.

Henderson, 432 F.2d 435, 436 (5th Cir. 1970); see Wright, 263 F. App’x at

795. That practice also fosters an equitable distribution of habeas cases

between the districts. Forsyth County lies in the Northern District of

Georgia.     See 28 U.S.C. § 90(a)(1).            Accordingly, this case is

TRANSFERRED to the United States District Court for the Northern

District of Georgia for all further proceedings. See 28 U.S.C. § 1404(a)

(permitting a district court to transfer any civil action to another district

or division where it may have been brought for the convenience of parties

and witnesses and in the interest of justice); Rufus v. Kemp, 2013 WL

2659983 at * 1 (S.D. Ga. June 12, 2013).

     SO ORDERED, this 2nd day
                           ay of December, 2019.

                                   _______________________________
                                   ___
                                     _______
                                           ___________
                                                    ____________________
                                                    __
                                    Christopher
                                    Chri
                                       r stop  e L. Ray
                                            pher
                                    United
                                    U  it d States
                                            St t Magistrate
                                                   M gi t t Judge  J d
                                    Southern District of Georgia




                                     2
